191 F.2d 154
TYRRELLv.UNITED STATES.
No. 12991.
United States Court of Appeals, Ninth Circuit.
August 6, 1951.

Philander Brooks Beadle, Morton L. Silvers, San Francisco, Cal., for appellant.
Chauncey Tramutolo, U. S. Atty., Donald B. Constine, Asst. U. S. Atty., San Francisco, Cal., for appellee.
Before MATHEWS, HEALY and BONE, Circuit Judges.
PER CURIAM.


1
Appellant was indicted for violating 50 U.S.C.A.Appendix, § 462(a). He had a jury trial and was found guilty. Thereupon a judgment was entered sentencing him to be imprisoned for three years. He appealed from that judgment on June 1, 1951. The record on appeal was filed and the appeal was docketed in this court on June 26, 1951. On July 24, 1951, appellant applied to this court for bail pending appeal. No application for bail pending appeal has been made to the court below or a judge thereof. Such an application to the court below or a judge thereof was practicable on June 1, 1951, and at all times thereafter and is still practicable, despite the filing of the record on appeal and the docketing of the appeal in this court. See Rules 38(c) and 46(a) (2) of the Federal Rules of Criminal Procedure, 18 U.S. C.A. The application made to this court on July 24, 1951, is therefore denied without prejudice.